Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 08/26/2020.
Claims 1-12 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring module” and “analysis module” in claims 1-6 and “infrastructure system” in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the disclosure, as originally filed, reveals the corresponding structure of the “monitoring module” and “analysis module” in at least page 9 lines 2-7 and the corresponding structure of the “infrastructure system” in at least Fig. 1
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “tendency” and “appropriate” in claims 1 and 7 is a relative term which renders the claim indefinite. The term terms “tendency” and “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, it is indefinite as to what qualifies as a usage tendency and what qualifies an infrastructure as appropriate for the business system. For the purpose of compact prosecution, Examiner will interpret the usage “tendency” to refer to a previous/historical resource usage of the business system and “appropriate” to refer to the infrastructure comprising resources commensurate with the previous/historical resource usage of the business system. Claims 2-6 and 8-12 depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Allowable Subject Matter
Claims 1-12 are objected to as being allowable over the prior art if the outstanding rejection under 35 U.S.C. § 112(b) is overcome and does not necessitate a new grounds of rejection.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Nagpal et al. Pub. No. US 2018/0136958 A1 (hereafter Nagpal) teaches a system for placing virtual machines in a virtualization environment receives instructions to place a virtual machine within the virtualization environment, wherein the virtual environment includes a plurality of host machines that include a hypervisor, at least one user virtual machine, and an input/output (I/O) controller and a virtual disk that includes a plurality of storage devices and is accessible by all of the I/O controllers, wherein the I/O controllers conduct I/O transactions with the virtual disk based on I/O requests received from the UVMs. The system determines a predicted resource usage profile for the virtual machine. The system selects, based on the predicted resource usage profile, one of the host machines for placement of the virtual machine. The system places the virtual machine on the selected one of the host machines.
Tessier et al. Pub. No. US 2015/0373103 A1 (hereafter Tessier) teaches a method for generating a report related to the transferability of an application to a cloud computing environment. The method may include receiving data related to characteristics of the application. The method may include comparing, via a processor, the data received to predetermined dimensions related to the transferability of an application to a cloud computing environment to determine a comparison value indicating how close the data is to each dimension. The method may include generating, via the processor, a report based on the comparison.
Neither Nagpal nor Tessier anticipates nor renders obvious the combination set forth in the independent claims. That is, the claims require the provisioning of resources of an infrastructure system to a business system wherein the business system comprises a virtual machine and the infrastructure system comprises multiple different infrastructures of differing architecture. Within this environment, the usage of resource of the business system is monitored and it is determined that a business system should be migrated based on its resource usage. In order to determine what infrastructure onto which to migrate the business system, the plurality of infrastructures of different architectures is analyzed to determine how appropriate the infrastructure system is for hosting the business system based upon an analysis of the resource usage tendency of the business system. That is, the previous/historical resource usage of the business system is compared to the resources of the infrastructure and if the type and amount of resources of the infrastructure is commensurate with the previous/historical resource usage of the business system it is deemed appropriate. This, however, is not the only check. Before migrating the business system to an infrastructure deemed appropriate, in view of the business system resource usage tendency, infrastructure deemed appropriate undergo yet another analysis to predict whether resources of the infrastructure will become insufficient. In view of the appropriateness of the infrastructures and the predictive sufficiency of resources of the infrastructures, an infrastructure is selected and the business system is migrated to the selected infrastructure.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons and overcome the cited deficiencies of the cited prior art. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10484301 B1
teaches
Dynamic resource distribution using periodicity-aware predictive modeling
US 20120089548 A1
teaches
Method for supporting migration destination decision and management system
US 20150236977 A1
teaches
Management computer, computer system, and instance management method
US 20130346973 A1
teaches
Management server, and virtual machine move control method
US 20200142732 A1
teaches
Scheduling method and scheduling device


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195